DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/08/2022 is acknowledged. The previous rejection is maintained in this office action. Claims 1, 2 and 4-20 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 03/08/2022 is considered and signed IDS form is attached.

Claim Objections
Claims 1, 2, 4, 6, 9-12, 14-18 and 20 objected to because of the following informalities: Claim 1, lines 9, 12, and 14, claim 2, line 1, claim 4, line 1, claim 6, line 1, claim 9, lines 1-2, claim 10, line 1, claim 11, lines 5, 7, and 18, claim 12, lines 1-2, claim 14, lines 1-2, claim 15, lines 1-2, claim 16, lines 1-2, claims 17, lines 10, 12, and 24, claim 18, lines 1-2, and claim 20, lines 1-2 each recite “the optical film” which should be “the polarization rotary optical film”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Hirono et al. (US 2007/0164262 A1 cited in IDS). It is noted that when utilizing Tao et al., the disclosures of the reference are based on US 2018/0275505 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tao et al. are found in US ‘505. 

Regarding claims 1, 2, 4-6, 10-12, 15 and 16, Tao et al. disclose a transparent screen sheet comprising a glass plate 30 (rigid substrate), a bonding layer 31 comprising polyvinyl butyral (first polymer layer), a first resin film 70 comprising cyclic olefin polymer, a second resin film 70 comprising cyclic olefin polymer, a bonding layer 41 comprising polyvinyl butyral (second polymer layer) and a glass plate 40 (rigid substrate) (see Abstract and paragraphs 0026, 0028, 0033, 0035, 0039, 0040, 0077). The first resin film 70 and the second resin film 70 can each have retardation of one-fourth of the wavelength of the light or less (see paragraph 0075). Accordingly, first resin film 70 and second resin film 70 together read on polarization rotary optical film comprising two quarter wave plates or a polarization rotary optical comprising half wave plate given that two quarter plates together make half wave plate. The half wave plate (1/2 * ) falls within the in-plane retardation (Re) of (3/8 * ) to (5/8 * ) when n is 0. The resin film 70 can be a biaxially stretched film stretched in longitudinal direction (machine direction) and transverse direction (cross direction) (see paragraph 0080).
 The bonding layer 31 (first polymer layer), a first resin film 70, a second resin film 70 and bonding layer 41 (second polymer layer) together read on interlayer, wherein bonding layer 31 (first polymer layer) is in direct contact with glass plate 30 and first resin film 70 (optical film), and bonding layer 41 (second polymer layer) is in direct contact with glass plate 40 and second resin film 70 (optical film). The transparent screen sheet can be a windshield (see paragraph 0074). The transparent screen sheet displays images projected from a front side of the transparent screen sheet and/or a rear side of the transparent sheet to a user on the front side to view a rear background behind the rear side (see Abstract).
Tao et al. do not disclose the optical film has presently claimed properties (i) to (iv).
Hirono et al. disclose that by using a transparent resin film obtained from a cyclic olefin based resin-containing material as a retardation film, a wavelength plate (retardation plate) having especially excellent heat resistance and stability of a retardation and the like is obtained (see paragraph 0016). The glass transition temperature (Tg) of cyclo olefin based resin can be 110 to 350 C to reduce a change of the characteristics and to reduce thermal degradation of resin (see paragraph 0169).
In light of motivation for using cyclic olefin resin having glass transition temperature of 110 to 350 C disclosed by Hirono et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use cyclic olefin resin having glass transition temperature of 110 to 350 C in Tao et al. in order to obtain excellent heat resistance and stability of a retardation as well as to reduce a change of the characteristics and to reduce thermal degradation of resin, and thereby arrive at the claimed invention.
Further, Hirono et al. disclose cyclic olefin based resin can be biaxially stretched (see paragraph 0187). The stretch ratio can be 1.01 to 10 times (see paragraph 0191). When the stretch ratio exceeds 10 times, the control of the retardation becomes difficult (see paragraph 0191).
In light of motivation for using cyclic olefin resin that is biaxially stretched and stretch ratio of 1.01 to 10 times disclosed by Hirono et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use cyclic olefin resin that is biaxially stretched and has stretch ratio of 1.01 to 10 times in Tao et al. in order to control retardation easily, and thereby arrive at the claimed invention. The stretch ratio of 1.0 to 10 times overlap with dimension change of less than 2.5% in at least one of machine direction and cross machine direction, dimension change of less than 2.5% in both the machine direction and cross direction, and absolute value of difference between machine direction dimension change and cross machine direction dimension change of less than 2.5%.
Alternatively, given that the optical film of Tao et al. in view of Hirono et al. is identical to that presently claimed, it is inherent or obvious that the optical film of Tao et al. in view of Hirono et al. has presently claimed properties (ii)-(iv).

Regarding claims 7 and 13, Tao et al. in view of Hirono et al. disclose the windshield as set forth above. Tao et al. in view of Hirano et al. do not disclose windshield having presently claimed property. However, given that the windshield of Tao et al. in view of Hirano et al. is identical to that presently claimed, it is inherent or obvious that the windshield of Tao et al. in view of Hirano et al. has presently claimed property. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Hirano et al. (US 2007/0164262 A1 cited in IDS) as applied to claim 1 above, further in view of Yano et al. (WO 2017/110782 A1). It is noted that when utilizing Yano et al., the disclosures of the reference are based on US 2018/0257342 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Yano et al. are found in US ‘342.

Regarding claim 8, Tao et al. in view of Hirano et al. disclose the windshield as set forth above. Tao et al. in view of Hirano et al. do not disclose at least one of the first polymer layer (bonding layer 31) and the second polymer layer (bonding layer 41) is a multiple layer polymer.
Yano et al. disclose an interlayer formed with multiple layers having different hardness including a three layer structure comprising a soft core layer sandwiched between a pair of hard outer layers increases damage resistance performance and noise blocking performance of laminated glass (see Abstract and paragraph 0081). The hard outer layers and soft core layer can comprise polyvinyl butyral resin (see paragraph 0082). Accordingly, Yano et al. disclose multiple layer polymer comprising hard outer layer comprising polyvinyl butyral resin/soft core layer comprising polyvinyl butyral resin/hard outer layer comprising polyvinyl butyral resin.
In light of motivation for using multiple layer polymer comprising hard outerlayer comprising polyvinyl butyral resin/soft core layer comprising polyvinyl butyral resin/hard outerlayer comprising polyvinyl butyral resin disclosed by Yano et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use multiple layer polymer comprising hard outerlayer comprising polyvinyl butyral resin/soft core layer comprising polyvinyl butyral resin/hard outerlayer comprising polyvinyl butyral resin as the bonding layer 31 and/or bonding layer 41 in order to increase damage resistance performance and noise blocking performance of laminated glass, and thereby arrive at the claimed invention. Accordingly, the bonding layer 31 (first polymer layer) and/or bonding layer 41 (second polymer layer) is a multiple layer polymer.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Hirano et al. (US 2007/0164262 A1 cited in IDS) as applied to claim 1 and 11 above, further in view of Lu et al. (US 2016/0159051 A1).

Regarding claims 9 and 14, Tao et al. in view of Hirano et al. disclose the windshield as set forth above. Further, Tao et al. disclose bonding layer 31 (first polymer layer) and bonding layer 41 (second polymer layer) can be plasticized polyvinyl acetal (see paragraph 0035). That is, bonding layer 31 (first polymer layer) and bonding layer 41 (second polymer layer) comprise plasticizer in combination with polyvinyl acetal.
Tao et al. in view of Hirano et al. do not disclose bonding layer 31 (first polymer layer) and/or bonding layer 41 (second polymer layer) comprise plasticizer as presently claimed.
Lu et al. disclose interlayer comprising thermoplastic polymer such as polyvinyl acetal resin and RI balancing agent (refractive index balancing agent) (see Abstract and paragraph 0014, 0043, 0045). The RI balancing agent increases or reduces the refractive index of resin or layer, which improves optical properties of the interlayer (see paragraph 0043). The RI balancing agent can be liquid RI balancing agent such as high RI plasticizer (see paragraph 0060). The high RI plasticizer can be benzoates (see paragraphs 0061, 0062, 0063).
In light of motivation for using high RI plasticizer such as benzoates disclosed by Lu et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use high RI plasticizer such as benzoates as the plasticizer in the bonding layer 31 (first polymer layer) and/or the bonding layer 41 (second polymer layer) in Tao et al. in view of Hirano et al. in order to increase or reduce the refractive index of resin or layer, which improves optical properties of the interlayer, and thereby arrive at the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Hirano et al. (US 2007/0164262 A1 cited in IDS) and Lu et al. (US 2016/0159051 A1). It is noted that when utilizing Tao et al., the disclosures of the reference are based on US 2018/0275505 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tao et al. are found in US ‘505.

Regarding claims 17-18 and 20, Tao et al. disclose a transparent screen sheet comprising a glass plate 30 (rigid substrate), a bonding layer 31 comprising polyvinyl butyral (first polymer layer), a first resin film 70 comprising cyclic olefin polymer, a second resin film 70 comprising cyclic olefin polymer, a bonding layer 41 comprising polyvinyl butyral (second polymer layer) and a glass plate 40 (rigid substrate) (see Abstract and paragraphs 0026, 0028, 0033, 0035, 0039, 0040, 0077). The first resin film 70 and the second resin film 70 can each have retardation of one-fourth of the wavelength of the light or less (see paragraph 0075). Accordingly, first resin film 70 and second resin film 70 together read on polarization rotary optical film comprising two quarter wave plates or a polarization rotary optical comprising half wave plate given that two quarter plates together make half wave plate. The half wave plate (1/2 * ) falls within the in-plane retardation (Re) of (3/8 * ) to (5/8 * ) when n is 0. The resin film 70 can be a biaxially stretched film stretched in longitudinal direction (machine direction) and transverse direction (cross direction) (see paragraph 0080).
 The bonding layer 31 (first polymer layer), a first resin film 70, a second resin film 70 and bonding layer 41 (second polymer layer) together read on interlayer, wherein bonding layer 31 (first polymer layer) is in direct contact with glass plate 30 and first resin film 70 (optical film), and bonding layer 41 (second polymer layer) is in direct contact with glass plate 40 and second resin film 70 (optical film). The transparent screen sheet can be a windshield (see paragraph 0074). The transparent screen sheet displays images projected from a front side of the transparent screen sheet and/or a rear side of the transparent sheet to a user on the front side to view a rear background behind the rear side (see Abstract).
Tao et al. do not disclose the optical film has presently claimed properties (i) to (iv). Tao et al. do not disclose bonding layer 31 (first polymer layer) and bonding layer 41 (second polymer layer) comprise plasticizer as presently claimed.
Hirono et al. disclose that by using a transparent resin film obtained from a cyclic olefin based resin-containing material as a retardation film, a wavelength plate (retardation plate) having especially excellent heat resistance and stability of a retardation and the like is obtained (see paragraph 0016). The glass transition temperature (Tg) of cyclo olefin based resin can be 110 to 350 C to reduce a change of the characteristics and to reduce thermal degradation of resin (see paragraph 0169).
In light of motivation for using cyclic olefin resin having glass transition temperature of 110 to 350 C disclosed by Hirono et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use cyclic olefin resin having glass transition temperature of 110 to 350 C in Tao et al. in order to obtain excellent heat resistance and stability of a retardation as well as to reduce a change of the characteristics and to reduce thermal degradation of resin, and thereby arrive at the claimed invention.
Further, Hirono et al. disclose cyclic olefin based resin can be biaxially stretched (see paragraph 0187). The stretch ratio can be 1.01 to 10 times (see paragraph 0191). When the stretch ratio exceeds 10 times, the control of the retardation becomes difficult (see paragraph 0191).
In light of motivation for using cyclic olefin resin that is biaxially stretched and stretch ratio of 1.01 to 10 times disclosed by Hirono et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use cyclic olefin resin that is biaxially stretched and has stretch ratio of 1.01 to 10 times in Tao et al. in order to control retardation easily, and thereby arrive at the claimed invention. The stretch ratio of 1.0 to 10 times overlap with dimension change of less than 2.5% in at least one of machine direction and cross machine direction, dimension change of less than 2.5% in both the machine direction and cross direction, and absolute value of difference between machine direction dimension change and cross machine direction dimension change of less than 2.5%.
Alternatively, given that the optical film of Tao et al. in view of Hirono et al. is identical to that presently claimed, it is inherent or obvious that the optical film of Tao et al. in view of Hirono et al. has presently claimed properties (ii)-(iv).
Tao et al. in view of Hirano et al. do not disclose bonding layer 31 (first polymer layer) and bonding layer 41 (second polymer layer) comprise plasticizer as presently claimed.
Lu et al. disclose interlayer comprising thermoplastic polymer such as polyvinyl acetal resin and RI balancing agent (refractive index balancing agent) (see Abstract and paragraph 0014, 0043, 0045). The RI balancing agent increases or reduces the refractive index of resin or layer, which improves optical properties of the interlayer (see paragraph 0043). The RI balancing agent can be liquid RI balancing agent such as high RI plasticizer (see paragraph 0060). The high RI plasticizer can be benzoates (see paragraphs 0061, 0062, 0063).
In light of motivation for using high RI plasticizer such as benzoates disclosed by Lu et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use high RI plasticizer such as benzoates as the plasticizer in the bonding layer 31 (first polymer layer) and the bonding layer 41 (second polymer layer) in Tao et al. in view of Hirano et al. in order to increase or reduce the refractive index of resin or layer, which improves optical properties of the interlayer, and thereby arrive at the claimed invention.

Regarding claim 19, Tao et al. in view of Hirono et al. and Lu et al. disclose the windshield as set forth above. Tao et al. in view of Hirano et al. and Lu et al. do not disclose windshield having presently claimed property. However, given that the windshield of Tao et al. in view of Hirano et al. and Lu et al. is identical to that presently claimed, it is inherent or obvious that the windshield of Tao et al. in view of Hirano et al. and Lu et al. has presently claimed property.

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.

Applicants argue that Tao discloses laminates that control against generation of an iridescent stripe pattern when a projector projects an image onto the glass laminate (see Tao at paragraph [0011]). Tao does not disclose use of an interlayer where the optical film has been optimized for use in a windscreen for reducing ghost images in a head-up display application by selecting appropriate materials and methods of construction that are compatible with polymer layers to form fit-for-use laminated glass, nor does Tao disclose selecting an optical film having certain properties (or even the need for the film to have the certain properties) as claimed. Instead, Tao discloses an optical film with an image display layer (i.e., layer 60) that is then surrounded by two film layers that is used for display of an image. Tao does not disclose anything about having a film that retains its dimensions and that is selected to have a certain glass transition temperature or melting point, as well as having at least two of the claimed properties (i) to (iv) relating to dimensional stability of the film in the laminate (i.e., after lamination).
However, Tao et al. alone has not been used to teach presently claimed windshield. Tao et al. has been combined with Hirano et al. to teach windshield comprising interlayer as presently claimed. Hirano et al. disclose optical film having properties (i) to (iv). Given that the windshield comprising interlayer of Tao et al. in view of Hirano et al. is identical to that presently claimed, it is inherent or obvious that ghost images are reduced in a head-up display, absent evidence to the contrary.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that Hirono discloses a wavelength plate comprising a cyclic olefin based resin- containing material that is obtained by combining plural sheets of a retardation film that provides a specific retardation, and the resulting wavelength plate has the same polarizing characteristics against monochromic lights having a different wavelength and can be used as a wavelength plate for optical information recording and reproducing devices (see Hirono at Abstract). Hirono is not disclosing a half (or quarter) wave plate for use in laminated glass, which requires certain specific properties. Hirono discloses that the glass transition temperature is preferably from 120 to 200°C, and that the Tg is important because there could be a change of properties “due to heat from a laser beam source or its adjacent parts” (see Hirono at paragraph [0169]). Contrary to the assertions of the Examiner, it would not have been obvious to one of ordinary skill in the art to use cyclic olefin resin film of Hirono “in order to obtain excellent heat resistance and stability of a retardation as well as to reduce a change of the characteristics and to reduce thermal degradation of resin, and thereby arrive at the claimed invention.” (See Office Action, page 5). Hirono is not teaching or suggesting a film that will withstand lamination processing temperatures or one that would be used in a windscreen for a HUD display application. Further, the Examiner appears to confuse the stretching of the film disclosed in Hirono with the change in dimensions of the film after lamination in the claimed invention. The Examiner stated that Hirono discloses that cyclic olefin can be biaxially stretched, and when the ratio exceeds 10 times, the control of the retardation becomes difficult, therefore, “[i]n light of motivation for using cyclic olefin resin that is biaxially stretched and stretch ratio of 1.01 to 10 times disclosed by Hirono et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use cyclic olefin resin that is biaxially stretched and has stretch ratio of 1.01 to 10 times in Tao et al. in order to control retardation easily, and thereby arrive at the claimed invention” and the “stretch ratio of 1.0 to 10 times overlap with dimension change of less than 2.5% in at least one of machine direction and cross machine direction, dimension change of less than 2.5% in both the machine direction and cross machine direction, and absolute value of difference between machine direction and cross machine direction dimension change of less than 2.5%.” (See Office Action, page 5). The biaxial stretching of the film is a film property and is done prior to insertion or use, and it is not a measure of the change in the dimensions after processing, such as after lamination. Hirono does not disclose Applicants’ claimed properties, nor is Hirono concerned with the dimension change of an optical film in an interlayer.
Regarding Hirono is not disclosing a half (or quarter) wave plate for use in laminated glass, it is noted that Tao et al. already disclose half wave plate (two quarter plates). Further, Hirano et al. disclose a wavelength plate having excellent heat resistance and stability of retardation. The glass transition temperature (Tg) of cyclo olefin based resin can be 110 to 350 C to reduce a change of the characteristics and to reduce thermal degradation of resin (see paragraph 0169). Therefore, it would have been obvious to one of ordinary skill in the art to use cyclic olefin having a glass transition temperature of 110 to 350 C in Tao et al. in order to obtain excellent heat resistance and stability of retardation as well as to reduce a change of the characteristics and to reduce thermal degradation of resin, and thereby arrive at the claimed invention.
While Hirano et al. is not teaching or suggesting a film that will withstand lamination processing temperatures or one that would be used in a windscreen for a HUD display application, given that the film has excellent heat resistance, the film will be able to withstand lamination processing temperature or one that would be used in a windscreen for a HUD display, absent evidence to the contrary. Further, applicants have provided no evidence (i.e. data) to show that the film of Hirano et al. would not withstand lamination processing temperatures or one that would be used in a windscreen for a HUD display.
Regarding dimension change of an optical film of the interlayer, it is noted that Hirano et al. disclose the optical film comprising cyclic olefin resin identical to that presently claimed. Therefore, it is inherent or obvious that the optical film of the interlayer has dimensional change as presently claimed, absent evidence to the contrary. Further, regarding “The biaxial stretching of the film is a film property and is done prior to insertion or use, and it is not a measure of the change in the dimensions after processing, such as after lamination.”, the present claims do not recite the change in the dimensions after processing, such as after lamination. Given that the present claim broadly recite dimension change, the stretching of film meet broad recitation of dimension change.

Applicants argue that they respectfully disagree with the Examiner's conclusion that “given that the optical film of Tao et al. in view of Hirono et al. is identical to that presently claimed, it is inherent or obvious that the optical film of Tao et al. in view of Hirono et al. has presently claimed properties (ii) to (iv).” (See Office Action, page 5, emphasis added). Applicants respectfully submit that for at least the reasons discussed, the optical film of Tao in view of Hirono is not identical. The Examiner has merely made the conclusory statement that the optical film of Tao in view of Hirono would be identical and that claimed properties would be inherent or obvious without providing any reason as to why this would be the case.
As set forth above, Tao et al. in view of Hirano et al. disclose the optical film identical to that presently claimed. Therefore, it is inherent or obvious that the optical film of Tao et al. in view of Hirono et al. has presently claimed properties (ii) to (iv), absent evidence to the contrary.

Applicants argue that regarding claims 7 and 13, Applicants also respectfully disagree with the Examiner’s statement that “given that the windshield of Tao et al. in view of Hirono et al. is identical to that presently claimed, it is inherent or obvious that the windshield of Tao et al. in view of Hirono et al. has presently claimed property.” (See Office Action, page 6, emphasis added). The Examiner has admitted that Tao in view of Hirono does not disclose the windshield having the claimed property, but again makes the conclusory statement that the property (that the windshield exhibits a projected image in which the intensity ratio of the primary image to the second (ghost) image is greater than 5) would be inherent or obvious without providing any reason as to why this would be the case, and Applicants respectfully disagree.
However, given that the windshield comprising interlayer of Tao et al. in view of Hirano et al. is identical to that presently claimed, it is inherent or obvious that the windshield exhibits a projected image in which the intensity ratio of the primary image to the second (ghost) image is greater than 5, absent evidence to the contrary.

Applicants argue that Claims 1 and 11 require a windshield where the layers of the interlayer are in direct contact with the optical film (which is a half wave plate or quarter wave plates between and in direct contact with the first and second polymer layers), and the rigid substrates (such as glass) are in direct contact with the interlayer. The windshield has certain properties (i) to (iv). The combination of Tao and Hirono does not disclose or make obvious a windshield having the combination of claimed properties.
As set forth in the office action above, Tao et al. in view of Hirano et al. teach a windshield where the layers of the interlayer are in direct contact with the optical film (which is a half wave plate or quarter wave plates between and in direct contact with the first and second polymer layers), and the rigid substrates (such as glass) are in direct contact with the interlayer. The windshield has certain properties (i) to (iv).

Applicants argue that the Examiner admits that Tao in view of Hirono does not disclose the claimed properties (i) to (iv) but then states that Hirono, which discloses a different type of optical film for a completely different application (i.e., optical information recording and reproducing devices), would make the dimension change limitation inherent. According to § MPEP 2112 (IV), the Examiner bears the initial burden of provide a rationale or evidence tending to show inherency. Applicants respectfully submit that the claimed properties (i) to (iv), including the dimension of change, are not inherent and do not necessarily flow from the teachings of Tao in view of Hirono, as stated above. As stated in the MPEP, just because a certain thing may result from a given set of circumstances is not sufficient to show inherency. Here, Applicants respectfully submit that the results would not flow from the combination of Tao in view of Hirono. As discussed above, Applicants have shown that even if one skilled in the art would be motivated to make the different selections and combine Tao in view of Hirono, one would not combine them to arrive at the claimed invention with any reasonable expectation of success, therefore there is no prima facie case of obviousness. Tao does not recognize or suggest an issue with dimension of change or other properties of the film, and one skilled in the art would not look to Tao, or Tao in view of Hirano, to solve this problem. Even if one did, Applicants’ claim limitations would not be disclosed.
As set forth in the office action above, Tao et al. already disclose a windshield comprising optical film, wherein the optical film comprises cyclic olefin polymer. While Tao et al. do not disclose optical film comprising cyclic olefin polymer as presently claimed, Hirano et al. disclose cyclic olefin having the glass transition temperature (Tg) of 110 to 350 C that reduce a change of the characteristics and to reduce thermal degradation of resin. Therefore, it would have been obvious to one of ordinary skill in the art to use cyclic olefin having a glass transition temperature of 110 to 350 C in Tao et al. in order to obtain excellent heat resistance and stability of retardation as well as to reduce a change of the characteristics and to reduce thermal degradation of resin, and thereby arrive at the claimed invention. Given that both Tao et al. and Hirano et al. disclose cyclic olefin copolymer and given that Hirano et al. provided a proper motivation of using cyclic olefin copolymer, it would have been obvious to one of ordinary skill in the art to combine Tao et al. and Hirano et al. with reasonable expectation of success. Further, regardless of the end-use of Hirano et al., given that Hirano et al. provide a proper motivation, Hirano et al. has been properly combined with Tao et al. Accordingly, given that Tao et al. in view of Hirano et al. disclose the optical film identical to that presently claimed, it is inherent or obvious that the optical film of Tao et al. in view of Hirano et al. has properties (ii) to (iv), absent evidence to the contrary.
As set forth in the rejection above, as an alternative to Tao et al. in view of Hirono et al. meeting the claimed properties, it was stated that it is inherent or obvious that the optical film of the prior art has the presently claimed properties (ii)-(iv). The basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The prior art teaches optical film as claimed. Therefore, the claimed properties would inherently necessarily be capable of being achieved by the prior art. If it is applicant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components. Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the product of applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to applicant to show that they are not.

Applicants argue that applicants respectfully submit that this combination of references cannot be made because there is no proper basis for this combination on the record; simply combining the selected features of both references because one can (or because the Examiner has found several of the elements and words independently) is of course not enough. Applicants thus respectfully submit that the Examiner has not presented a prima facie case of obviousness. 
As set forth in the office action above, Tao et al. already disclose a windshield comprising optical film, wherein the optical film comprises cyclic olefin polymer. While Tao et al. do not disclose optical film comprising cyclic olefin polymer as presently claimed, Hirano et al. disclose cyclic olefin having the glass transition temperature (Tg) of 110 to 350 C that reduce a change of the characteristics and to reduce thermal degradation of resin. Therefore, it would have been obvious to one of ordinary skill in the art to use cyclic olefin having a glass transition temperature of 110 to 350 C in Tao et al. in order to obtain excellent heat resistance and stability of retardation as well as to reduce a change of the characteristics and to reduce thermal degradation of resin, and thereby arrive at the claimed invention. Given that both Tao et al. and Hirano et al. disclose cyclic olefin copolymer and given that Hirano et al. provided a proper motivation of using cyclic olefin copolymer, it would have been obvious to one of ordinary skill in the art to combine Tao et al. and Hirano et al. Accordingly, the Examiner has presented a prima facie case of obviousness.

Applicants argue that it is thus seemingly the Examiner’s position that the combination of the selected features of Tao and the selected features of Hirono would define a product identical to the claimed interlayer with identical properties. This position is not correct, as previously discussed. Applicants respectfully submit that it would it would not be obvious to use select and use a cyclic olefin resin that is biaxially stretched and has stretch ratio of 1.01 to 10 times, such as in Hirono, in the windshield of Tao “to control retardation easily, and thereby arrive at the claimed invention”, and Applicants disagree with the statement that the “stretch ratio of 1.0 to 10 times overlap with dimension change of less than 2.5% in at least one of machine direction and cross machine direction, dimension change of less than 2.5% in both the machine direction and cross machine direction, and absolute value of difference between machine direction and cross machine direction dimension change of less than 2.5%.” The fact that the film of Hirono is biaxially stretched is irrelevant to how much it will change upon lamination, as previously discussed, and the Examiner has merely found some numbers or numerical ranges of completely different properties that overlap in an attempt to reject the claims.
Regarding dimension change of an optical film of the interlayer, it is noted that Hirano et al. disclose the optical film comprising cyclic olefin resin identical to that presently claimed. Therefore, it is inherent or obvious that the optical film of the interlayer has dimensional change as presently claimed, absent evidence to the contrary. Further, regarding “the biaxial stretching”, there is nothing in the present claim that teach against biaxial stretching.

Applicants argue that in this regard, Tao must be analyzed consistent with the lens with which one of ordinary skill in the art would view the objective problem purported to be solved by Tao, i.e., to provide laminates that control against generation of an iridescent stripe pattern when a projector projects an image onto the glass laminate (see Tao at paragraph [0011]) -- thus determinative of whether such analysis would provide the necessary “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does”. Takeda, Id. Tao is not directed to the problem of improving a windscreen by reducing ghost or double images through the use of a polarization rotatory film laminated in an interlayer (between layers) for use in a laminate (or laminated glass) such as a windscreen used in head-up display (“HUD”) systems and selecting the material of the half wave plate to have certain properties or features, particularly in the final laminated glazing. Accordingly, one of ordinary skill in the art, when armed with the teaching of Tao, would not be motivated to seek out teaching, such as that in Hirono regarding biaxially stretched films such as cyclic olefin wavelength plates for optical information recording and reproducing devices to provide a material that withstands lamination and also improves the image quality in a HUD system as this was not an objective problem confronted by Tao. As such, in order to reach the claimed invention with the rejection as stated — the combination of Tao and Hirono — the Examiner implicitly created the problem in order to “solve” the problem with Hirono; thus, the combination is improper.
However, the examiner has not implicitly created the problem. Tao al. in view of Hirano et al. disclose the windshield as presently claimed. Given that the windshield comprising interlayer of Tao et al. in view of Hirano et al. is identical to that presently claimed, it is inherent or obvious that windshield exhibits properties as presently claimed.
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)

Applicants argue that the Examiner appears to be using hindsight reconstruction to pick and choose elements from up to four unrelated references in an attempt to arrive at Applicants’ claimed invention. While it is true that there is always some element of hindsight since the examination of an application and its claims is done in hindsight, the Examiner has gone beyond what is permissible. Applicants respectfully submit that but for the present disclosure and the Examiner wanting to reject the claims, there would be no reason to modify the interlayer of Tao or to replace the film layer with the film of Hirono. Applicants respectfully submit that the Examiner has merely found some of the elements and terms in the prior art references and then combined them in an attempt to come up with Applicants’ invention by stating that it would be obvious to do so, as discussed above. But this does not prove that one skilled in the art would combine them or could combine them successfully. Further, combining the film of Hirono with the interlayer of Tao would not necessarily function as intended. It is not what one skilled in the art could do, but instead, it is what one skilled in the art would do with a reasonable expectation of success. In order to reach the claimed invention with the ground of rejection, the Examiner has created a problem in the primary reference that did not exist. The problem did not, and does not, exist within the primary reference or the combination of references but for the Examiner wanting to modify the primary reference with the secondary reference(s) in order to reject the claims.
As set forth in the office action above, Tao et al. already disclose a windshield comprising optical film, wherein the optical film comprises cyclic olefin polymer. While Tao et al. do not disclose optical film comprising cyclic olefin polymer as presently claimed, Hirano et al. disclose cyclic olefin having the glass transition temperature (Tg) of 110 to 350 C that reduce a change of the characteristics and to reduce thermal degradation of resin. Therefore, it would have been obvious to one of ordinary skill in the art to use cyclic olefin having a glass transition temperature of 110 to 350 C in Tao et al. in order to obtain excellent heat resistance and stability of retardation as well as to reduce a change of the characteristics and to reduce thermal degradation of resin, and thereby arrive at the claimed invention. Given that both Tao et al. and Hirano et al. disclose cyclic olefin copolymer and given that Hirano et al. provided a proper motivation of using cyclic olefin copolymer, it would have been obvious to one of ordinary skill in the art to combine Tao et al. and Hirano et al.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue that the addition of Yano does not remedy the deficiencies of the combination of Tao and Hirono.
However, note that while Yano do not disclose all the features of the present claimed invention, Yano is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely multiple layer polymer, and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that the addition of Lu does not remedy the deficiencies of the combination of Tao and Hirono.
However, note that while Lu do not disclose all the features of the present claimed invention, Lu is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely plasticizer, and in combination with the primary reference, discloses the presently claimed invention.

Applicants argue that applicants respectfully disagree and traverse the rejection of claims 17 to 20. Applicants respectfully submit that for the reasons discussed above, Tao in combination with Hirono neither discloses the invention as claimed, nor makes obvious the invention of independent claim 17. Claims 18 to 20 depend from claim 17 and are therefore also not obvious over the combination of the cited references. The addition of Lu does not remedy the deficiencies of the combination of Tao and Hirono. Claim 17 requires a windshield where the layers of the interlayer are in direct contact with the optical film (which is a half wave plate or quarter wave plates between and in direct contact with the first and second polymer layers), and the rigid substrates (such as glass) are in direct contact with the interlayer and have certain properties (i) to (iv). The combination of Tao with Hirono and Lu does not disclose or make obvious a windshield having the combination of claimed properties.
However, this is not persuasive for the same reasons as set forth above. Further, note that while Lu do not disclose all the features of the present claimed invention, Lu is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely plasticizer, and in combination with the primary reference, discloses the presently claimed invention.

Applicants argue that applicants respectfully disagree and submit that the phrase “the optical film” is clear. Each of the claims objected to have a single polarization rotary optical film, and the subsequent use of “the optical film” clearly refers back to “the polarization rotary optical film”. Applicants respectfully request that the Examiner reconsider and withdraw the rejection.
However, the phrase “optical film” does not necessarily refer back to the optical film that is “the polarization rotary optical film”. Accordingly, the claim objections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787